                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JUDY SZWANEK, and JAMES LOPEZ II,
                                       individually and on behalf of all others
                                  11   similarly situated,                                  No. C 20-02953 WHA

                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13           v.                                           ORDER GRANTING DEFENDANTS’
                                                                                            MOTION TO DISMISS
                                  14   JACK IN THE BOX, INC., DIFFERENT
                                       RULES LLC, ARGO HOSPITALITY
                                  15   SERVICES, INC., and THREE FOODS,
                                       INC.,
                                  16
                                                      Defendants.
                                  17

                                  18
                                                                             INTRODUCTION
                                  19
                                            This putative class action alleges that defendants’ restaurants’ late-night practice of
                                  20
                                       providing service via “drive-thru” only, violates the Americans with Disabilities Act and the
                                  21
                                       Unruh Civil Rights Act, because it discriminates against visually impaired patrons, like
                                  22
                                       plaintiffs, who cannot drive because of their disability. The complaint seeks monetary,
                                  23
                                       declaratory, and injunctive relief. Defendants move to dismiss or, in the alternative, for
                                  24
                                       judgment on the pleadings. To the extent stated herein, defendants’ motion to dismiss is
                                  25
                                       GRANTED.
                                  26
                                  27

                                  28
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 2 of 8




                                   1                                           STATEMENT

                                   2         The following allegation are from the operative complaint (Dkt. No. 17). Defendant Jack

                                   3   in the Box, Inc. “owns, operates and/or leases Jack in the Box restaurants at thousands of

                                   4   locations throughout the United States.” Defendant Different Rules LLC became the successor

                                   5   company to Jack in the Box, Inc. in July 2019. Both companies have the right to enforce

                                   6   franchise agreements. Defendants Argo Hospitality Services, Inc., and Three Powers Foods,

                                   7   Inc. (hereinafter “franchisee defendants”) are California-based franchisees of Jack in the Box

                                   8   restaurants, located in El Sobrante and Montebello, respectively (id. ¶¶ 12–15).

                                   9         Jack in the Box restaurants offer both lobby service and “drive-thru” service. During late

                                  10   night and early morning hours, however, many Jack in the Box restaurants provide only service

                                  11   through the drive-thru. That is, patrons cannot physically enter Jack in the Box restaurants and

                                  12   can order food only by using the drive-thru. The drive-thru, in turn, is only accessible to motor
Northern District of California
 United States District Court




                                  13   vehicles. Jack in the Box restaurants do not allow pedestrians to use the drive-thru (id. ¶¶ 2,

                                  14   22). The complaint does not allege the exact operational hours Jack in the Box restaurants

                                  15   begin their drive-thru-only service period.

                                  16         Plaintiffs Judy Szwanek and James Lopez II are California residents who have visual

                                  17   impairments that render them unable to operate a motor vehicle (id. ¶¶ 10–11, 46, 59). The

                                  18   Jack in the Box restaurant in El Sobrante is a six-minute walk from Szwanek’s home, and the

                                  19   one in Montebello is an eleven-minute walk from Lopez’s home. Plaintiffs regularly patronize

                                  20   the Jack in the Box restaurants near their respective homes. In 2018, Szwanek walked to the

                                  21   Jack in the Box restaurant near her home during a late-night drive-thru-only service period.

                                  22   Because “Szwanek is blind and unable to lawfully operate a motor vehicle, she was unable to

                                  23   independently access” the Jack in the Box restaurant in El Sobrante (id. ¶ 46).

                                  24         Similarly, in 2019, when Lopez walked to the Jack in the Box restaurant in Montebello

                                  25   during a late-night drive-thru-only service period, he could not independently access Jack in

                                  26   the Box’s services because he was unable to drive a motor vehicle as a result of his disability

                                  27   (id. ¶ 59).

                                  28
                                                                                       2
                                          Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 3 of 8




                                   1          Plaintiffs allege that the blind are barred from independently using or enjoying

                                   2     defendants’ services during late-night hours because “the blind are unable to drive or walk up

                                   3     to the drive-thru window, and because Jack in the Box interiors are closed during late-night

                                   4     operating times” (id. ¶ 26).

                                   5          Plaintiffs further allege that “modest accommodations,” such as “installing a walk-up

                                   6     window; allowing blind customers to access the lobby; and/or establishing a phone number or

                                   7     other ordering system by which the blind can order food and have it delivered to them through

                                   8     the front door” would allow the blind access during late-night hours (id. ¶ 27).

                                   9          Accordingly, plaintiffs brought this putative class action against defendants for alleged

                                  10     violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq., and

                                  11     the Unruh Civil Rights Act, Cal. Civ. Code, §§ 51 et seq. Franchisor defendants move to

                                  12     dismiss the complaint with prejudice for failure to state a claim or, in the alternative, for
Northern District of California
 United States District Court




                                  13     judgment on the pleadings. Franchisee defendants filed motions to join franchisor defendants’

                                  14     motion. This order follows full briefing and oral argument.

                                  15          1.      LEGAL STANDARD.
                                  16          A complaint must plead “enough facts to state a claim to relief that is plausible on its face.”

                                  17   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Determining whether a complaint states a

                                  18   plausible claim for relief . . . requires the reviewing court to draw on its judicial experience and

                                  19   common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A court ruling on a motion to

                                  20   dismiss must accept factual allegations in the complaint as true and construe the pleadings in the

                                  21   light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519

                                  22   F.3d 1025, 1030–31 (9th Cir. 2008). Conclusory allegations or “formulaic recitation of the

                                  23   elements” of a claim, however, are not entitled to the presumption of truth. Iqbal, 556 U.S. at 681.

                                  24                                                ANALYSIS

                                  25           The complaint alleges violations of Title III of the Americans with Disabilities Act, 42

                                  26     U.S.C. §§ 12181, et seq. Plaintiffs’ Unruh Act claims as well as their claims for declaratory

                                  27     relief are also predicated on their ADA claims.

                                  28
                                                                                           3
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 4 of 8




                                   1        Title III provides: “[n]o individual shall be discriminated against on the basis of disability

                                   2   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                   3   accommodations of any place of public accommodation by any person who owns, leases (or

                                   4   leases to), or operates a place of public accommodation.” Id. 12182(a). Accordingly, “[t]o

                                   5   prevail on a Title III discrimination claim, the plaintiff must show that (1) she is disabled

                                   6   within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or

                                   7   operates a place of public accommodation; and (3) the plaintiff was denied public

                                   8   accommodations by the defendant because of her disability.” Molski v. M.J. Cable, Inc., 481

                                   9   F.3d 724, 730 (9th Cir. 2007) (citation omitted).

                                  10        Defendants argue that plaintiffs’ ADA claims fail because (1) “the allegedly

                                  11   discriminatory practice — not allowing pedestrians to use the drive-through — does not

                                  12   discriminate against persons ‘on the basis of disability’”; and (2) because plaintiffs are not
Northern District of California
 United States District Court




                                  13   disabled within the meaning of the ADA, as their claims are predicated not on “seeing,” but on

                                  14   “driving,” which they assert is not a major life activity (Dkt. No. 35 at 4). This order agrees.

                                  15        First, plaintiffs fail to show they were discriminated against on the basis of their

                                  16   disability. In McGary v. City of Portland, 386 F.3d 1259 (9th Cir. 2004), our court of appeals

                                  17   held that the plaintiff had sufficiently alleged that he was discriminated against “by reason of”

                                  18   his disability where a facially neutral policy burdened him in a manner “different from and

                                  19   greater than it burdened non-disabled residents.” In so holding, McGary explained that our

                                  20   court of appeals has “repeatedly recognized that facially neutral policies may violate the ADA

                                  21   when such policies unduly burden disabled persons, even when such policies are consistently

                                  22   enforced.” Id. at 1265.

                                  23        Plaintiffs argue that defendants’ late-night policy of providing drive-thru-only service

                                  24   burdens them “ ‘in a manner different from and greater’ than non-disabled pedestrians. Unlike

                                  25   non-disabled pedestrians, [p]laintiffs are categorically unable to independently operate a motor

                                  26   vehicles under any set of circumstances” (Opp. at 4). Defendants respond that the burden

                                  27   placed on all pedestrians, disabled or not, is exactly the same; that is, neither group can gain

                                  28   access to Jack in the Box’s services during the wee hours unless they either drive, ride as a
                                                                                        4
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 5 of 8




                                   1   passenger in someone else’ car, or utilize a food delivery service. For instance, as defendants

                                   2   argued during oral argument, a non-disabled fifteen-year-old pedestrian who cannot drive

                                   3   because of her age bears the same burden as plaintiffs.

                                   4        This order agrees with defendants and notes that it is even a narrower group of people

                                   5   that bear the burden of defendants’ policy: night-owls who do not or cannot drive for any

                                   6   numbers of reasons, who are within walking distance of a Jack in the Box and are willing to

                                   7   venture into the darkness during the most dangerous parts of the day to buy a burger and take it

                                   8   back home. Those outside walking distance are not burdened by the policy.

                                   9        Comparison to Crowder v. Kitagawa, 81 F.3d 1480 (9th Cir. 1996), is instructive in

                                  10   further illustrating this point. There, the visually impaired plaintiffs used guide dogs. They

                                  11   alleged that Hawaii’s imposition of a 120-day quarantine on carnivorous animals entering the

                                  12   state discriminated against them on the basis of their disability in violation of the ADA. Our
Northern District of California
 United States District Court




                                  13   court of appeals agreed, reasoning that the blind plaintiffs were burdened in a manner different

                                  14   than and greater than others because given their “unique dependence” on guide dogs, the

                                  15   quarantine requirement effectively denied them meaningful access to state services, while such

                                  16   services “remain[ed] open and easily accessible by others.” Id. 1484. Here, by contract, the

                                  17   burden visited upon all pedestrians, blind and nonblind, is not disproportionate but rather the

                                  18   same.

                                  19        Thus, defendants’ policy does not burden the blind in a manner different than or greater

                                  20   than it affects non-disabled pedestrians. See, e.g., Davis v. Wendy’s Int’l, LLC, 2019 WL

                                  21   6769689 (N.D. Ill. Dec. 12, 2019) (Judge Marvin E. Aspen) (observing that Wendy’s similar

                                  22   late-night drive-thru-only policy “affects non-disabled and disabled pedestrians identically.”).

                                  23        For this reason, this order agrees with defendants that their late-night policy of operating

                                  24   via the drive-thru-only, “affects people based on, at most, their inability to drive for any

                                  25   reason, not on the basis of any disability” (Dkt. No. 35 at 6–7). Accordingly, the complaint

                                  26   does not plausibly establish that defendants excluded plaintiffs by reason of their disability, i.e.

                                  27   for being visually impaired.

                                  28
                                                                                        5
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 6 of 8




                                   1         Secondly, plaintiffs’ claims fail for the additional reason that they are not disabled within

                                   2   the meaning of the ADA. To be sure, the complaint sufficiently alleges that plaintiffs have

                                   3   visual impairments. But, in determining whether an individual is disabled as defined under the

                                   4   ADA, courts must examine three elements: (1) determine whether a plaintiff’s condition

                                   5   constitutes a physical or mental impairment; (2) identify the life activity upon which the

                                   6   plaintiff relies and determine whether or not it constitutes a major life activity; and (3) whether

                                   7   the impairment substantially limited the identified major life activity. See Bragdon v. Abbot,

                                   8   524 U.S. 624 (1998).

                                   9         While the first element is unquestionably met, the complaint fails on the second element.

                                  10   Specifically, as a matter of judicial common sense, plaintiffs’ claims rely on the life activity of

                                  11   driving, not seeing. Indeed, plaintiffs’ own opposition brief illustrates this point: stating that

                                  12   “[p]laintiffs allege that the impairment is substantial in that it prevents them from safely
Northern District of California
 United States District Court




                                  13   operating motor vehicles” (Opp. at 6). So, too, do the allegations in the complaint (see Dkt.

                                  14   No. 17 at ¶¶ 2–3, 10–11, 26, 46, 59). Importantly, however, driving is not a major life activity

                                  15   enumerated under the ADA. See 42 U.S.C. § 12102(2)(A). And, while the ADA list of major

                                  16   life activities is non-exhaustive, plaintiffs fail to show that driving in this context — to access a

                                  17   drive-thru for the purpose of enjoying a late-night burger — is a major life activity under the

                                  18   ADA. See, e.g., Morey v. McDonald’s Corp., 2020 WL 2542161 (N.D. Ill. May 19, 2020)

                                  19   (Judge Joan H. Lefkow) (finding that driving did not constitute a major life activity based on

                                  20   an analogous scenario); see also Mandujano v. Geithner, 2011 WL 2550621, at *5 (N.D. Cal.

                                  21   June 27, 2011) (Magistrate Judge Laurel Beeler) (citations omitted) (citing to decisions that

                                  22   “have held that driving by itself does not constitute a major life activity under the ADA.”).

                                  23         Plaintiffs’ reliance on our court of appeals’ unpublished opinion in Livingston v. Fred

                                  24   Meyer Stores, Inc., 388 F.App’x 738 (9th Cir. 2010), is misplaced. There, our court appeals

                                  25   held that “seeing” was undoubtedly a major life activity, but explicitly held off considering the

                                  26   plaintiff’s alternative argument that “her vision impairment substantially limit[ed] her major

                                  27   life activit[y] of . . . driving[.]” Id. at 740 n.1.

                                  28
                                                                                              6
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 7 of 8




                                   1         Accordingly, plaintiffs are not disabled within the meaning of the ADA because

                                   2   notwithstanding their allegations that they are limited in the major life activity of seeing, their

                                   3   claims are predicated on driving, which is not a major life activity.

                                   4         Lastly, it bears mentioning that the only other decisions that either party cites to that have

                                   5   considered whether or not a restaurant’ late-night policy of offering services via the drive-thru

                                   6   only discriminates against the blind, found against the plaintiffs. In Morey v. McDonald’s

                                   7   Corp., 2020 WL 2542161 (N.D. Ill. May 19, 2020) (Judge Joan H. Lefkow), for instance, the

                                   8   court reasoned that the visually impaired plaintiff was not disabled within the meaning of the

                                   9   ADA because driving, the life activity at issue, did not constitute a major life activity. And, in

                                  10   Davis v. Wendy’s Int’l, LLC, 2019 WL 6769689 (N.D. Ill. Dec. 12, 2019) (Judge Marvin E.

                                  11   Aspen), the court held that defendant’s policy did not discriminate on the basis of the

                                  12   plaintiff’s visual impairment, but on the basis of being a pedestrian/non-driver. Put differently,
Northern District of California
 United States District Court




                                  13   the court found that the plaintiff’s visual impairment was not the “but for” cause of his inability

                                  14   to gain access to the defendant’s drive-thru. Id. 5–6.

                                  15         True, these decisions are non-binding and applied Seventh Circuit law. But, there, as

                                  16   here, the courts were presented with an issue of first impression and grappled with the same

                                  17   issue: whether or not a drive-thru-only policy discriminates against the blind in contravention

                                  18   of the ADA. And, in the absence of direct authority on point, they ultimately construed the

                                  19   language of the ADA and applied tests elucidated by the Supreme Court to find that the

                                  20   plaintiffs’ ADA claims failed. As such, this order finds their reasoning persuasive.

                                  21         In sum, plaintiffs have failed to state a claim under the ADA.

                                  22                                            CONCLUSION

                                  23         For the foregoing reasons, plaintiffs have failed to state a claim under the ADA.

                                  24   Similarly, plaintiffs’ claims under the Unruh Act and for declaratory relief also fail because

                                  25   they are based on their ADA claims. Accordingly, this order GRANTS defendants’ motion to

                                  26   dismiss. Leave to amend would be futile. No further amendments will be allowed.

                                  27

                                  28        IT IS SO ORDERED.
                                                                                        7
                                        Case 3:20-cv-02953-WHA Document 45 Filed 09/30/20 Page 8 of 8




                                   1

                                   2   Dated: September 30, 2020.

                                   3

                                   4
                                                                                WILLIAM ALSUP
                                   5                                            UNITED STATES DISTRICT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           8
